Citation Nr: 1634929	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  11-32 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to October 1966.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran testified during a hearing at the RO before a Decision Review Officer.  A transcript is included in the claims file.  The Veteran did not request a hearing before the Board.


FINDING OF FACT

An acquired psychiatric disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9, 4.125, 4.127 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated December 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant Social Security records and private medical records identified by the Veteran.  

The Veteran was provided a VA mental health examination in January 2011.  The Board finds that this examination, its associated report, and its subsequent addenda were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report and addenda were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for depression.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

Personality disorders are considered congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation and, therefore do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Service connection, however, can be granted for additional disability resulting from a mental disorder that is superimposed upon the personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that the Veteran was discharged as unfit for service.  Specifically, the Veteran underwent an August 1966 psychiatric evaluation after telling his commanding officer that he had urges to kill someone and that he shot his brother in the hand shortly before being drafted.  He reported to the psychiatrist an extreme difficulty adjusting to the military because of his detestation of having to take orders.  The psychiatrist found no evidence of a thought or affective disorder.  The psychiatrist diagnosed an immature personality disorder which was noted on the Veteran's August 1966 separation examination report.

Records from the Social Security Administration reflect that in March 2006 the Veteran underwent a psychiatric review.  He reported depression stemming from financial difficulties and his inability to find a decent job.  His military service was not mentioned in the report.  He was diagnosed with depression, not severe.  

VA treatment records reflect that in May 2008 the Veteran was treated for his diagnosis of adjustment disorder with depressed mood secondary to financial problems and readjustment after incarceration.  He was also in receipt of a rule-out diagnosis of cluster B traits.  

In his claim received by VA in January 2010, the Veteran reported a disability of depression that began in 2006.

VA treatment records reflect that in February 2010 the Veteran reported symptoms of depression while trying to cope with his son's death.  He reported that he has always been somewhat depressed and angry ever since his military service, when he started getting angry due to severe discipline and the feeling that he was being bossed around.  Reports of continued individual and group therapy thereafter with his social worker did not refer to his military service.  In May 2010 he reported feeling depressed and having problems with sleep.  He was diagnosed with depression and bereavement.  When asked about prior psychiatric treatment, he reported being treated by a psychiatrist for a brief period while in the military in 1966 due to his anger issues towards his commanding officer.

The Veteran underwent a VA examination in January 2011.  He reported suffering symptoms of depression since the 1970s that had worsened recently.  The examiner diagnosed depressive disorder but noted that the Veteran's irritability and aggressiveness appeared to be longstanding characteristics of his personality and unrelated to the depression.  The examiner stated that the Veteran has antisocial personality traits and likely suffers from antisocial personality disorder.  In a February 2011 addendum, the examiner noted being given access to the complete claims file since the examination and stated that complete review did not change the Veteran's diagnosis.  In a subsequent November 2011 addendum, the examiner stated that the Veteran appears to have antisocial personality characteristics which developed prior to his time in the military.  The examiner explained that the symptoms exhibited by the Veteran during service were related to his personality problems.  The examiner stated that these personality problems affected him the rest of his life and resulted in his current depressive symptoms.  In a final December 2011 addendum, the examiner offered an opinion as to whether the Veteran's personality disorder pre-existed service and whether it was aggravated by service.  The examiner stated that the military may have exacerbated symptoms of the Veteran's pre-existing personality disorder, but noted that his current depressive disorder did not develop until years later.  The Board notes that the examiner was asked for an opinion regarding clear and unmistakable evidence, a question which the examiner did not directly answer.  As explained below, the presumption of soundness does not apply to personality disorders, and analysis under a clear and unmistakable standard is therefore not necessary. 

VA treatment records reflect that in February 2011 the Veteran reported suicidal and homicidal ideation due to feeling frustrated with chronic pain, financial issues, and a feeling that no one cared about him.  He further reported experiencing thoughts of in-service trauma when he was teased and thrown out of his bunk due to racial issues.  He was diagnosed with bipolar disorder, most recent episode mixed.  He participated in further group therapy.

In a January 2012 statement, the Veteran reported that he suffered a nervous breakdown while on active duty in Germany.  Specifically, he stated that his mental health problems began when a fellow soldier asked if he was with the Criminal Investigations Division (CID).  He reported being harassed and hazed because of CID suspicions and because he was biracial.  He was taken to see a psychiatrist and shortly discharged without being treated.

At his July 2012 RO hearing, the Veteran elaborated on the harassment he suffered in service.  Specifically, he stated that the soldiers harassing him used to flip his bunk while he was sleeping.  After this happened on numerous occasions, he said if they did it again he would kill them.  The next night he was arrested for the threats and seen by a psychiatrist.  He was offered a discharge and took it.  He reported being "half crazy" since returning home from service, and a friend testified that the Veteran had been changed by service.

As an initial matter, the Board notes the irrelevancy of the VA examiner's opinion as to whether the Veteran's personality disorder pre-existed service or was aggravated therein.  A personality disorder is not a disability for VA compensation purposes.  38 C.F.R. § 4.9.  As such, the presumption of soundness does not apply to the disorder, and analysis under a clear and unmistakable evidence standard is not necessary.  38 C.F.R. § 3.304.  Furthermore, although service connection is available for an acquired psychiatric disability superimposed over a personality disorder, 38 C.F.R. § 4.127, there must nevertheless be some relationship between the acquired psychiatric disability and service.  Secondary service connection is not available, as the Veteran has no service-connected disabilities.  38 C.F.R. § 3.310.  Thus, in order to establish service connection, it is not sufficient to show that the Veteran's current acquired psychiatric disorder is related to his personality disorder, which was exhibited in service.  Rather, the evidence must show that an in-service event caused his personality disorder to develop into his current acquired psychiatric disorder.

The Board finds that the evidence weighs against a finding that an acquired psychiatric disability is related to an in-service event.  While the VA examiner has stated that the Veteran's depression was caused by his personality disorder, the evidence indicates that such depression did not manifest until 40 years after service.  The examiner explained that the symptoms described in his service treatment records were reflective of an antisocial personality disorder, and the Veteran was not treated for depression until 2006.  The examiner further explained that all of the Veteran's in-service symptoms were the result of his personality problems and not an acquired psychiatric disorder.  Furthermore, when treatment began, the Veteran and his psychiatrists attributed his depression to contemporary stressors, including financial troubles, readjustment after incarceration, and bereavement.  Five years after treatment began and one year after the Veteran applied for service connection, treatment records reflect that on a single occasion he suggested his depression is due to military trauma, and the Board notes that at no time has he been diagnosed with posttraumatic stress disorder.  The Board finds that the treatment records taken as a whole undermine any credibility in the Veteran's statement that military trauma caused his depression, and as such the Board does not find his report of trauma to be credible.  Additionally, the Board recognizes that the Veteran has also stated that his depression began in service, and his witness testified that he was changed by service.  The witness, however, did not specify whether such change was due to depression or manifestation of the Veteran's personality disorder, and the Veteran's statements are inconsistent with his January 2010 claim, in which he stated that his depression began in 2006, a statement corroborated by his treatment records.  In any event, the Board finds that the statements by the Veteran and his witness lack credibility, as his service treatment records include an August 1966 psychiatric review which did not note depression or any other acquired psychiatric disability and diagnosed immature personality disorder.  The Board finds this detailed contemporary psychiatric evaluation as corroborated by the VA examiner's opinion more probative than the Veteran's recollections.  For these reasons, the Board finds that the evidence weighs against a finding that an acquired psychiatric disability is related to service, and service connection is therefore denied.


[CONTINUED ON THE NEXT PAGE]



ORDER

Service connection for an acquired psychiatric disability, to include depressive disorder, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


